
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


EXECUTION VERSION

The DIRECTV Group, Inc.
2230 East Imperial Highway
El Segundo, California 90245

August 27, 2010


Globo Comunicação e Participações S.A.
Avenida Afrãnio de Melo Franco, 135—Leblon
Rio de Janeiro, 22430-060
Brasil
Attn:    Mr. Jorge Nobrega
             Mrs. Rossana Fontenele

Ladies and Gentlemen:

        Reference is made to that certain Exchange Rights Agreement dated as of
October 8, 2004 (the "Exchange Rights Agreement"), by and among Globo
Comunicações e Participações S.A. ("Globo"), The News Corporation Limited and
The DIRECTV Group, Inc. ("DIRECTV"), and the letter dated June 1, 2010 (the
"Globo Letter"), from Globo to DIRECTV. Capitalized terms used herein without
definition shall have the meanings assigned thereto in the Exchange Rights
Agreement. Globo and DIRECTV are collectively referred to herein as the
"Parties" and each a "Party."

        WHEREAS, pursuant to the Exchange Rights Agreement and the Globo Letter,
Globo has submitted an Exchange Notice to DIRECTV in respect of 178,830,000
Exchange Shares as a result of which each of DIRECTV and Globo has retained its
respective Bank to appraise the value of the Exchange Shares;

        WHEREAS, the Parties desire to clarify and agree on certain matters
related to the Valuations to be delivered pursuant to the Exchange Rights
Agreement;

        NOW, THEREFORE, the Parties hereby agree as follows:

        1.     The term "enterprise value" in the Exchange Rights Agreement is
hereby deleted and replaced by the term "equity value."

        2.     If the Valuation delivered by a Bank with respect to the Exchange
Shares is presented as a range of values rather than a specific value, then the
Valuation of such Bank shall, for purposes of Sections 3.2.2.5(a), 3.2.2.5(b)
and 3.2.2.5(e) of the Exchange Rights Agreement, be deemed to be the arithmetic
mean of such range of values.

        3.     Each Party shall not, and shall instruct its respective Bank not
to, (i) communicate or discuss, in writing or orally, with the Third Bank any
matters relating to the Valuations or the Company, and (ii) provide the Third
Bank with any information regarding the Company or any valuation guidance
relating to the Company, provided that, for the avoidance of doubt, the Parties
shall furnish the Third Bank with the complete Valuations in the form delivered
by the Banks (provided that such complete Valuations shall be based as to
information regarding the Company solely on the Materials and the Banks'
Materials Discussion), and the Parties shall have the right to participate in
the Third Bank Materials Discussion.

        4.     Notwithstanding the requirement in Section 3.2.2.3 of the
Exchange Rights Agreement that each Bank deliver its Valuation not later than 20
Business Days after the Start Date, each party hereto acknowledges and agrees
that each Bank shall deliver its Valuation to the Parties not later than
August 30, 2010.

--------------------------------------------------------------------------------



        This letter agreement is executed, and shall be considered, as an
amendment to the Exchange Rights Agreement as applied between the parties hereto
and shall form a part thereof. From and after the date hereof, all references,
as applied between the parties hereto, in the Exchange Rights Agreement to "this
Agreement," "hereunder," "hereof" or words of like import referring to the
Exchange Rights Agreement shall be deemed to be references to the Exchange
Rights Agreement as modified hereby. This letter agreement together with the
Exchange Rights Agreement contain the entire understanding of the parties hereto
with respect to the subject matter contained herein; there are no restrictions,
promises, warranties, covenants, or undertakings, other than those expressly
provided for herein and therein.

        This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York applicable to contracts made and
performed in such State.

        This letter agreement will be binding upon and inure solely to the
benefit of the parties hereto and their respective successors and assigns, and
nothing in this letter agreement, expressed or implied, is intended to or shall
confer upon any other Person any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this letter agreement. Neither this
letter agreement nor any right, interest or obligation under this letter
agreement may be assigned by any party to this letter agreement without the
prior written consent of the other parties hereto and any attempt to do so will
be void.

        This letter agreement may be executed in any number of counterparts and
by the different parties on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument.

[The remainder of this page is left blank intentionally]

2

--------------------------------------------------------------------------------



        If the foregoing is in accordance with Globo's understandings and
agreements with DIRECTV, please sign and return the duplicate of this letter
agreement enclosed herewith, whereupon this letter agreement shall constitute a
binding agreement between Globo and DIRECTV with respect to the matters set
forth herein.



  Very truly yours,



 

The DIRECTV Group, Inc.



 

By:

 

/s/ J. WILLIAM LITTLE


--------------------------------------------------------------------------------

J. William Little



 

Name:

 

J. William Little



  Title:   SVP

Accepted and Agreed to be effective as of the date first written above.

Globo Comunicação e Participacções S.A.

By:

  /s/ ROSSANA FONTENELE BERTO/SERGIO MARQUES


--------------------------------------------------------------------------------

   



 

Name:    Rossana Fontenele Berto/Sergio Marques
Title:

   

cc:

Globo Comunicação e Participações S.A.
Avenida Afrãnio de Melo Franco, 135—Leblon
Rio de Janeiro, RJ 22430-060
Attn: Mr. Antõnio Clãudio Ferreira Neto, General Legal Counsel
Fax: +55-21-2540-4490


Debevoise & Plimpton LLP
919 Third Avenue, NY 10022
Attn: Mr. Michael Gillespie
Fax: +1-212-521-7463


3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

